 
 
I 
111th CONGRESS
2d Session
H. R. 5370 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2010 
Mr. Heller introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide for the conveyance of certain public land in and around historic mining townsites located in the State of Nevada, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nevada Mining Townsite Conveyance Act.
2.Disposal of public land in mining townsites, Esmeralda and Nye Counties, Nevada
(a)FindingsCongress finds that—
(1)the Federal Government owns real property in and around historic mining townsites in the counties of Esmeralda and Nye in the State of Nevada;
(2)while the real property described in paragraph (1) is under the jurisdiction of the Secretary, some of the real property has been occupied for decades by individuals—
(A)who took possession by purchase or other documented and putatively legal transactions; and
(B)the continued occupation by whom constitutes a trespass on the title held by the Federal Government;
(3)as a result of the confused and conflicting ownership claims, the real property described in paragraph (1)—
(A)is difficult to manage under multiple use policies; and
(B)creates a continuing source of friction and unease between the Federal Government and local residents;
(4)
(A)all of the real property described in paragraph (1) is appropriate for disposal for the purpose of promoting administrative efficiency and effectiveness; and
(B)as of the date of enactment of this Act, the Bureau of Land Management has identified the mining townsites for disposal; and
(5)to promote the responsible resource management of the real property described in paragraph (1), certain parcels should be conveyed to the county in which the property is situated in accordance with land use management plans of the Bureau of Land Management so that the county may, in addition to other actions, dispose of the property to individuals residing on or otherwise occupying the real property.
(b)DefinitionsIn this Act:
(1)Conveyance mapsThe term conveyance maps means—
(A)the map entitled Original Mining Townsite Ione Nevada and dated October 17, 2005; and
(B)the map entitled Original Mining Townsite Gold Point and dated October 17, 2005.
(2)Mining townsiteThe term mining townsite means real property—
(A)located in the Gold Point and Ione townsites within the counties of Esmeralda and Nye, Nevada, as depicted on the conveyance maps;
(B)that is owned by the Federal Government; and
(C)on which improvements were constructed based on the belief that—
(i)the property had been or would be acquired from the Federal Government by the entity that operated the mine; or
(ii)the individual or entity that made the improvement had a valid claim for acquiring the property from the Federal Government.
(D)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.
(c)Mining claim validity review
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall carry out an expedited program to examine each unpatented mining claim (including each unpatented mining claim for which a patent application has been filed) within each mining townsite.
(2)Determination of validityWith respect to a mining claim, if the Secretary determines that the elements of a contest are present, the Secretary shall immediately determine the validity of the mining claim.
(3)Declaration by SecretaryIf the Secretary determines a mining claim to be invalid, as soon as practicable after the date of the determination, the Secretary shall declare the mining claim to be null and void.
(4)Treatment of valid mining claims
(A)In generalEach mining claim that the Secretary determines to be valid shall be maintained in compliance with the general mining laws and subsection (d)(2)(B).
(B)Effect on holdersA holder of a mining claim described in subparagraph (A) shall not be entitled to a patent.
(5)Abandonment of claimThe Secretary shall provide—
(A)public notice that each mining claim holder may affirmatively abandon the claim of the mining claim holder prior to the validity review; and
(B)to each mining claim holder an opportunity to abandon the claim of the mining claim holder before the date on which the land that is subject to the mining claim is conveyed.
(d)Conveyance authority
(1)In generalAfter completing a validity review under subsection (c) and notwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the appropriate county, without consideration, all right, title, and interest of the United States in and to mining townsites (including improvements on the mining townsites)—
(A)identified for conveyance on the conveyance maps; and
(B)that are not subject to valid mining claims.
(2)Valid Mining Claims
(A)In generalWith respect to each parcel of land located in a mining townsite subject to a valid mining claim, the Secretary shall reserve the mineral rights and otherwise convey, without consideration, the remaining right, title, and interest of the United States in and to the mining townsite (including improvements on the mining townsite) that is identified for conveyance on a conveyance map.
(B)Procedures and requirementsEach valid mining claim shall be subject to each procedure and requirement described in section 9 of the Act of December 29, 1916 (43 U.S.C. 299) (commonly known as the Stockraising Homestead Act of 1916) (including regulations).
(3)Availability of conveyance mapsThe conveyance maps shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
(e)Recipients
(1)Original recipientSubject to paragraph (2), the conveyance of a mining townsite under subsection (d) shall be made to the county in which the mining townsite is situated.
(2)Reconveyance to occupants
(A)In generalIn the case of a mining townsite conveyed under subsection (d) for which a valid interest is proven by 1 or more individuals, under the provisions of Nevada Revised Statutes Chapter 244, the county that receives the mining townsite under paragraph (1) shall reconvey the property to the 1 or more individuals by appropriate deed or other legal conveyance as provided in that chapter.
(B)Authority of countyA county described in subparagraph (A) is not required to recognize a claim under this paragraph that is submitted on a date that is later than 5 years after the date of enactment of this Act.
(f)Valid existing rightsThe conveyance of a mining townsite under subsection (d) shall be subject to valid existing rights, including any easement or other right-of-way or lease in existence as of the date of the conveyance.
(g)WithdrawalsSubject to valid rights in existence on the date of enactment of this Act, and except as otherwise provided in this Act, the mining townsites are withdrawn from—
(1)all forms of entry, appropriation, or disposal under the public land laws;
(2)location, entry, and patent under the mining laws; and
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
(h)SurveyA mining townsite to be conveyed by the United States under subsection (d) shall be sufficiently surveyed as a whole to legally describe the land for patent conveyance.
(i)Conveyance of terminated mining claimsIf a mining claim determined by the Secretary to be valid under subsection (c) is abandoned, invalidated, or otherwise returned to the Bureau of Land Management, the mining claim shall be—
(1)withdrawn in accordance with subsection (g); and
(2)conveyed to the owner of the surface rights covered by the mining claim.
(j)ReleaseOn completion of the conveyance of a mining townsite under subsection (d), the United States shall be relieved from liability for, and shall be held harmless from, any and all claims arising from the presence of improvements and materials on the conveyed property.
(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this Act. 
 
